 ARUNDEL CORP.525The Arundel CorporationandBaltimore AutomotiveLodge No.199, International Association ofMa-chinists and Aerospace Workers,AFL-CIO. Case5-CA-6207May 9, 1974DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOthe Board. Thereafter, Respondent and the GeneralCounsel each filed a brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational LaborRelations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase,including the briefs,and makes the following:FINDINGS OF FACT1.THEBUSINESSOF THE EMPLOYERUpon a charge filed July 17, 1973,1 by BaltimoreAutomotive Lodge No. 199, International Associa-tionofMachinistsandAerospaceWor)cers,AFL-CIO, herein called Charging Party, the GeneralCounsel of the National Labor Relations Board, bytheRegionalDirector forRegion 5, issued acomplaint and notice of hearing on August 27againstThe Arundel Corporation, herein calledRespondent, alleging that Respondent had engagedinand was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(1) and(5) of the National Labor Relations Act,as amended.Copies of the charge and complaint andnoticeof hearing2 before an Administrative LawJudgewere duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaintalleges insubstance that since on or aboutJuly 23 Respondent has failed and refused to bargainin good faith with the Charging Party. In addition,the complaintalso allegesthat Respondent's allegedunfair labor practices have prolonged a strike inwhich certain of its employees have engaged.On October 23 Respondent, the Charging Party,and the General Counsel entered into a stipulation inwhich they agreed that certain formal papers filed inthisproceeding and the stipulation, together with theexhibits attached thereto, constitute the entire recordin this case. The parties waived a hearing before anAdministrative Law Judge, the making of findings offacts and conclusions of law by an AdministrativeLaw Judge, and the issuance of an AdministrativeLaw Judge's Decision. They submitted this proceed-ing directly to the Board for findings of fact,conclusions of law, and the entry of an appropriateorderby the Board. The parties waived oralargumentin this case and requested that the Boardset November 30 for the filing of beefs.On November 7 the Board issued its orderapproving stipulation and transferring proceeding toThe Arundel Corporation, a Maryland corporationhaving its principal offices in Baltimore,Maryland, isengaged in the manufacture and sale of mixedconcrete and related products. During the 12 monthsprior to the stipulation Respondent purchased andreceived materials valued in excess of $50,000 frompoints and places outside the StateofMaryland.We find that Respondentis,and at all timesmaterial herein has been, an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the purposes ofthe Act toassert jurisdiction herein.II.THELABOR ORGANIZATION INVOLVEDThe parties agree and we find that Charging Partyis,and at all times material herein has been,a labororganization within the meaning of Section 2(5) ofthe Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.TheRelevant Stipulated FactsRespondent and the Charging Party have had aseries of collective-bargaining agreements since June1968 covering a unit consisting of all maintenancemachinists,automotivemechanics,helpersandapprentices employed by Respondent in its ConcreteDepartment,MaterialsDivision atRespondent'sfleet repair shops, or places designated as fleet repairshops,but excluding all other employees,officeclerical employees,professional employees, guardsand supervisors as defined in the Act.Their mostrecent collective contract,effectiveJuly 1, 1972,contains a provision whereby upon request of eitherpartythe said contract may be reopened effectiveJuly 1, 1973,for the purpose of negotiating withrespect to changes in wage rates and the rates ofcontributions to the health and welfare and pensionfunds.Thisreopener provision further states: "If the1Unless otherwise noted, all dates herein referto 1973.rescheduling the hearing.Thereafter,on October 23 the Regional Director2On September 1 I the Regional Director issued and duly served on theissued and duly served on the parties an order postponing the hearingparties an order postponing the hearing indefinitely On October 15 theindefinitely.Acting Regional Director issued and duly served on the parties an order210 NLRB No. 93 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDparties fail to reachagreementon this matter by12:01a.m. July 1, 1973, either party shall bepermitted all legal or economic recourse in supportof its demands notwithstanding any provisions in thisAgreement to the contrary." This agreement alsocontains a no-strike no-lockout clause.On or about April 26 the Charging Party gavetimely notice to Respondent pursuant to the afore-mentioned reopener provision of their currentcontract. The Charging Party also gave timely noticeto the Federal Mediation and Conciliation Service asrequired by Section 8(d)(3) of the Act.On June 27 the first bargainingsession concerningthe reopener provision was held at Respondent'soffice.This negotiating session concluded with anunderstanding that Barre, Respondent's attorney,would contact Lewis, the Charging Party'sbusinessrepresentative, the following week after the attorneyhad consulted with Respondent's officials; that in themeantime there would be no strike as of July 1; andthat when matters were finalized they would be maderetroactive to July 1.On July 6, in a telephone conversation, Barreinformed Lewis that Respondent would meet theCharging Party's full demand concerning the rate ofcontribution to the health and welfare fund. Lewisadvised that he would get back to Barre later. Barrethen told Lewis that he was scheduled to leave thatday for a vacation in London, England, and wouldnot return until July 23, and asked Lewis what hewanted to do about closing the matter. Lewis repliedthat it could await Barre's return and that Lewiswould "keep a blanket on everything" until Barrereturned.3On or about July 11 the Charging Party struckRespondent.4 Since on or about July 11 the ChargingParty has requested and continues to request thatRespondent meet and/or bargain with it concerningthematters set forth in the reopener provision oftheir current collective agreement. Since the start ofthe strike and thereafter, Respondent has refused tomeet and/or bargain with the Charging Party asrequested while the Charging Party and the employ-ees continueto engage in the strike. Since July 23and thereafter Respondent has conditioned bargain-ing with the Charging Party upon the employees' andCharging Party's abandoning the strike which com-menced on July 11.9 It appears that similar arrangements had occurred in the past. Thus,the terms and conditions of the current contract were agreed to on June 30,1972. However,this agreement was not reduced to writing or executed untilLewis' return from vacation in the latter partof July 1972.4Thecurrent contract contains the following termination noticeprovisionIf either the Employer or the Unionreopens this Agreement forchange or amendmentas providedherein and if the Employer and theUnion do not arrive at a mutually satisfactory Agreement by theSince July 11 the Charging Party has not made anyunconditional offer on behalf of the striking employ-ees to abandon the strike and return to work, nor hasany striking employee individually made any uncon-ditional offer to return to work. As of July 23, no unitemployee covered by the current collective contracthad been discharged or replaced.B.Contentionsof thePartiesGeneral Counsel contends that the terminationnotice provision refers only to the agreement's finaltermination period, July 1, 1974, and is not applica-ble to the reopener provision, and hence theCharging Party's failure to give Respondent suchnotice was not a violation of the collective contract.However, General Counsel does concede that theCharging Party's strike was commenced on July 11 inviolation of the agreement's no-strike provision; thaton June 27 the no-strike clause had been extendedfrom July 1 until the July 6 telephone conversationbetweenRespondent's attorney,Bane,and theCharging Party's business representative, Lewis; andthatas a resultof the telephone conversation, thatprovision was further extended from July 6 to July23, the date of Bane's return. General Counselcontends that the no-strikeextensionexpired on July23 and that as of that date the Charging Party was nolonger engaged in an unprotected economic strike. ItisGeneral Counsel's position that the expiration ofthe no-strikeextensionwas a condition precedent toa lawful economic strike; he argues that sincenothing more than "the mere passage of time" wasinvolved as a condition precedent, and that time haspassed, the Charging Party was not required toabandon the strike which started July 11 and havethe employees return to work beforeit could engagein a lawful economic strike. General Counselassertsitwould be requiring a futile act to say that the strikehad to be abandoned on or after July 23 because asof that date a strike over the failure to reachagreementon the reopenerissueswould have been,withoutquestion,aprotected economic strike.Consequently, to require that the July 11 strike beabandoned on or after July 23 before a protectedstrike could take place, General Counselargues,would be requiring no more than a brief interruptionin this work stoppage.expiration date of this Agreement,the Agreement shall continue in fullforce and effect until such time as either the Employer or the Unionshall terminate this Agreement by giving the other formal writtennotice of its desire and intent to terminate this Agreement five(5) workdaysin advance of the actual termination date.The partiesare in disagreement as to whether or not the Charging Party wasrequired by the above provision to give such notice to Respondent beforecommencing the strike.However,they agree that no such notice was givenby the Charging Party. ARUNDEL CORP.General Counsel contends that Respondent hasviolated Section 8(a)(5) and (1) of the Act by itsfailure and refusal to meet and/or bargain with theCharging Party after July 23 and by its conditioningof bargaining sinceJuly 23 upon the employees' andthe Charging Party's abandoning the strike whichcommenced on July 11. General Counsel furthercontends that the July 11 strike was converted froman unprotected economic strike to an unfair laborpractice strike on or about July 23 by Respondent'salleged unlawful refusal to bargain.Respondent contends that the Charging Party hasviolated their collective-bargaining agreement bystriking in violation of the no-strike clause; that thisstrike,which has never been terminated, did notbecome either a lawful economic strike or an unfairlabor practice strike as of July 23; and that so long asthis strike continues, it is under no obligation to meetor bargain with the Charging Party. Respondentfurther contends that the Charging Party wasrequired to furnish it with the notice called for intheir contract's notice of termination provision.C.Discussion and ConclusionsWe agree with Respondent that the ChargingParty's strike,which commenced July 11 as anunprotected strike in violation of the parties' no-strikeagreement, did not become either a lawfuleconomic strike or an unfair labor practice strike onor after July 23 and, so long as this strike continues,Respondent is under no obligation to meet orbargain with the Charging Party. It is undisputedthat the Charging Party's strike started on July 11 inviolation of the July 6 agreement between Lewis andBarre to extend the contract's no-strike provision anddefer bargaining on the reopener issues while Barrewas on vacation. This agreement clearly contemplat-ed further discussions between Lewis and Barreconcerning Respondent's July 6 offer on the reopen-er issuesafter Barre's return, which was not to occuruntil July 23. Certainly this agreement contemplatedallowance of a reasonable period after July 23 anddid not mean that unless the reopener issues weresettled on July 23 uponBarre's return from Europethat very day the Charging Party would be free toengage ina lawful economic strike against Respon-dent.The exact terminal date of the no-strikeextensionherein is indeterminable because theCharging Party's unprotected strike in repudiation ofitsagreement removed Respondent's obligation toS Since it is clear that the Charging Party commenced this strike inviolation of the contractualno-strikeprovision and, we find,can onlycorrect this unprotected action,under the circumstances of this case, byterminating this strike,we need not pass upon Respondent's furthercontention,involving a matter of contract interpretation,that the ChargingParty's strike also violated their contract because the latter failed to furnish527resume bargaining over the reopener issues afterBarre's return and it will have no obligation toengage in such bargaining, under the circumstancesof the instant case where there is no evidence that theRespondent has engaged in any unfair labor prac-tices, until the Charging Party restores thestatus quoanteby terminating its unprotected strike .5We reject General Counsel's argument that wewould be calling for a futile act by requiring theCharging Party to terminate the strike which com-menced on July 11 before it couldengage ina lawfuleconomic strike.The Charging Party's July 6agreement with Respondent contemplated furtherbargaining and it is wholly unwarranted and specula-tive to assume that such negotiations would haveproduced no settlement of the reopener issues andthat a strike by the Charging Party would have beenthe inevitable result.As a general rule of law, one party to a contractneed not perform if the other party refuses in amaterial respect to do so. The same rule applies tolabor contracts.6 There can be no question, under thecircumstances of the instantcase, that the ChargingParty's unprecipitated strike in violation of the no-strikeprovision constitutedamaterialrefusal toperform. Consequently, we find that Respondent wasunder no obligation to meet and bargain with theCharging Party so long as the strike which com-menced on July 11 continued and its conditioning ofbargaining with the Charging Party on the latter'sabandonment of this strike was not unlawful.?Accordingly, we shall dismiss the complaint in itsentirety.CONCLUSIONS OF LAW1.The Arundel Corporationisan employerengaged in commerce within the meaning of Section2(6) and (7) of the Act,and it will effectuate thepurposesof the Actto assert jurisdiction herein.2.BaltimoreAutomotive Lodge No.199, Interna-tionalAssociationofMachinists and AerospaceWorkers, AFL-CIO,is a labor organization withinthe meaning of Section2(5) of the Act.3.TheRespondent has not engaged in unfairlaborpractices as alleged in the complaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRespondent with the notice called for by their agreement'snotice ofterminationprovision.6United Electrical, Radio and MachineWorkers ofAmerica,Local 1113[Marathon ElectricManufacturingCorp.], v.N LR.B223 F.2d 338, 341(C.A.D.C.,1955), affg.106 NLRB1171, cert.denied 350 U.S. 981.7SeeMarathon ElectricMfg. Corp.,106 NLRB 1171, 1180. 528DECISIONSOF NATIONALLABOR RELATIONS BOARDRelationsBoard hereby orders that the complainthereinbe, and it hereby is, dismissed in its entirety.MEMBER JENKINS,dissenting:If one believes, as I do, that the touchstone of agood collective-bargaining relationship is a spirit ofcooperation and mutual trust among the parties, onecannot but be dismayed by the determinationreached herein by my colleagues. In effect, theirdecision turns a voluntary and temporary commit-ment by a party to the collective-bargaining agree-ment intoa permanent waiver of rights under thatagreement.The facts are fully set forth in the majority opinionand need only be summarized here. In essence, theyshow that under the existing collective-bargainingagreementprovisionwasmade for a midtermreopener for the purpose of renegotiating wages andcertain health, welfare, and pension contributions.The reopener clause specified that if the parties failedto reach agreement on these matters by July 1, 1973,"either party was permitted all legal or economicrecourse in support of its demands notwithstandingany provisions in the agreement to the contrary."Acting pursuant to this clause, the Union gave timelynotification of its desire to reopen and, on June 27,the parties met, but were unable to resolve all theissues.At this meeting, the Union agreed that the no-strike clause in the collective-bargaining agreementwould be in effect until their next meeting and theRespondent in turn agreed to make any settlementreached retroactive to July 1. The parties next met onJuly 6 and, although some progress was made, theparties were unable to reach a final settlement on allthe issues.At this juncture, Respondent's attorneyadvised the Union that he was leaving that day onvacation and would not return until July 23. TheRespondent's attorney then asked the union repre-sentativewhat he wanted to do about closing thematter and the union representative replied that itcould await the attorney's return and that he (theunion representative) would "keep a blanket oneverything" until the attorney returned. On July 11,theUnion struck the Employer and this strike isapparently still in progress. Also since July 11, theUnion has requested and continues to requestbargaining, but the Respondent has refused to meetuntil such time as the Union chooses to abandon itsstrike.The complaint alleges that the Respondenthas violated Section 8(a)(5) of the Act by its refusalto bargain with the Union on July 23 and thereafterand that this unlawful conduct has prolonged the8Although my colleagues find it unnecessary to reach theissue, I wouldfind no merit in theRespondent's argument thatthe noticerequirements inthe termination clause of the agreement were applicable to any stake actiontaken pursuant to the reopener clause.The very languageof the reopenerstrike, thereby converting it into an unfair laborpractice strike.There appears to be little controversy over theinterpretation to be placedon eventsprior to the July6 meeting. It is admitted that the Union's request toreopen is both timely and a lawful exercise of itsrights under the collective-bargaining agreement. Italso seemsclear,at least to me, that under thereopenerclausethe Union was permitted to strike insupport of its demands if no agreement was reachedby July 23 and that such action would be in no waylimited by any other provisions in the collective-bargainingagreement,includingtheno-strikeclauses Thus, it cannot be by virtue of theagreementitself that the Union is prohibited from striking andany such limitation must of necessity result from theseparate and voluntary agreement of the parties. Inthis latter respect, the General Counsel concedes,and Iagree,that the Union voluntarily obligateditself to be bound by the no-strike clause in thecollective-bargaining agreement first until the meet-ing of July 6 and later until July 23, the date onwhich the Respondent's attorney was due to returnfrom vacation. As a consequence, the GeneralCounsel admits, and Iagain agree, that when theUnion commenced its strike on July 11, it was actingin violation of the no-strike clause in the collective-bargaining agreement and therebywas engaging inanunprotectedactivity.The question to be answered though is not whetherthe strike was at one point an unprotected activity,but rather whether it is to remain so indefinitely andthe answer to that question hinges upon the interpre-tation one places on the so-called understandingreached by the parties at the July 6 meeting.According to the view of my colleagues, the Union'sJuly 6 commitment to "keep a blanket on every-thing" until the Respondent's attorney returned wasinfacta concession that the no-strike clauselimitations would remain in effect until such time asthe parties had another opportunity to meet anddiscuss theissue, irrespective of any time limitations.As a consequence, they conclude that the exactterminal date of the no-strike extension is indeter-minable in these circumstances, but they also make itquite clear that they consider the no-strike clausecoverage to remain in effect until such time as theUnion elects to abandon its strike.9I find myself somewhat aghast at the inference thatany union would voluntarily agree to an unlimitedextension of the coverage of a no-strike clause.Certainly, it must be considered as rather uncommonclause seems to establish precisely the opposite conclusion.9 Presumably this situation could continue even after the normaltermination date of the collective-bargaining agreement. ARUNDEL CORP.529for any party to accept a blanket restriction on afundamental right while issues still remain to beresolved among the parties. The Union here certainlydid not state on July 6 that the no-strike limitationwould be effective until the parties again had theopportunity to meet and I do not believe we shoulddraw such an inference especially when it seems tofly in the face of reality. Furthermore, under mycolleagues' approach to this question their precondi-tion for eliminating the no-strike limitation wouldseemingly be satisfied by a temporary cessation ofthe strike coupled with a request for bargaining. Thusby this simple expedient what had been unprotectedwould now be protected and the Union could resumeits strike activity with impunity. Such a result seemsto me to suggest that the theory in its application hasplaced mere form over substance.In my opinion, the only logical interpretation thatcan be placed on the understanding of July 6 is onewhich gives full effect to the literal language of thestatementsmade by each party. Thus, when theRespondent's attorney advised the Union that hewould not be returning until July 23, the unionrepresentative replied that he would "keep a blanketon everything" until the attorney returned. Nomention was made of the opportunity to meet again,itwas purely and simply a commitment to take nostrikeaction until July 23, at which time it wasevidently anticipated that the Respondent's attorneywould be available to respond to whatever course ofaction the Union chose to pursue.In these circumstances, I would find that on July23 and thereafter there was no prohibition on theUnion's right to strike, and with the removal of thisdisability the strike assumed the status of a protectedactivity.Although I accept the proposition that theUnion's failure to observe the no-strike limitationagreed to constituted a material breach of theiragreementwhich relieved the Respondent of itsobligation to bargain, this situation obtains only solong as the vital elements remain unchanged. Withthe removal of the no-strike ban on July 23, it couldno longer be said that the Union was refusing tomeet its contractual obligations and, corresponding-ly, there was no justification for the Respondent'scontinued refusal tomeetwith the Union andbargain. The strike activity prior to July 23 whileunprotectedwasnot unlawful.The distinction isimportant. For example, a strike whichis inviolationof the requirements of Section 8(d) of the Act isunlawful and would result in the striking employeeslosing theirstatus asemployees by operation of law.In such circumstances, the strike would of course beillegaland its status could not be changed orconverted by any outside factor and, hence, theemployer would be under no obligation to bargainwhile it continued. Moreover, the very fact that thestrikers in such a situation automatically lose theirstatus as employees may resultin a loss ofmajoritystatus by the union which would justify the termina-tion of the bargaining relationship.'° However, thesame considerations do not apply, when as here, thestrike was not unlawful but was simply an unprotect-ed activity by virtue of the restrictions of thecontract. If, as was the case here, the restriction nolonger has application, there is no valid basis forconcluding that the activityremainsunprotected. Anemployer is not without recourse when faced with anunprotected strike. The Respondent could have, if itso chose, discharged the striking employees whilethey were engaged in this unprotected activity,ii butitelected not to do so and as of July 23 no unitemployees had been discharged or replaced. As aconsequence, it must be presumed that the Union'sstatus as majority representative continued and that,as such, it can insist that the Respondent meet thebargaining obligations imposed by Section 8(d) ofthe Act.For thesereasons,Iwould find that the Respon-dent violated Section 8(a)(5) of the Act byrefusingon July 23, 1973, and thereafter to bargain with theUnion as the representative of its employees. I wouldfind that the Respondent's unlawful conduct hasprolonged the strike, thereby converting it into anunfair labor practice strike.10This is preciselythe situationinvolved inMarathon ElectricMfgSec. 8(d) of the Act Thisis a farcry from thesituation presented here.Corp,106 NLRB 1171, cited and relied on by my colleaguesin their11Cf.N LR.B v Insurance Agents'International Union,AFL-CIO,361majority opinion. There, the employer's terminationof its contract with theU.S 477 (1960).union followed the loss ofmajority statusoccasioned by the application of